   Case 2:09-cr-00173-MHT-CSC Document 55 Filed 08/13/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
        v.                           )           2:09cr173-MHT
                                     )                (WO)
KAWASI WILSON                        )

                            OPINION AND ORDER

    Defendant         Kawasi   Wilson    and    the   government    have

agreed       that   Wilson     is    eligible       for   relief   under

§ 404(b) of the First Step Act and that his 188-month

sentence should be reduced to 151 months. See United

States v. Wilson, No. 2:09Ccr173-MHT, 2020 WL 4504697

(M.D. Ala. Aug. 5, 2020); see also Opinion and Order

(doc.    no.    48)    at     5-6.   Wilson    previously     sought   a

hearing on whether to reduce his sentence below 151

months based on the sentencing factors set forth in 18

U.S.C. § 3553(a), including evidence of post-sentencing

rehabilitation.         Id.    at    6-7.     The   court   ordered    a

resentencing hearing to be scheduled. Id. at 14.

    Based on the representations made on the record by

counsel for Wilson and the government today during a
   Case 2:09-cr-00173-MHT-CSC Document 55 Filed 08/13/20 Page 2 of 2




pre-hearing telephone conference, the parties now agree

on a reduced sentence of 151 months. Wilson no longer

seeks a further reduction below 151 months. As such,

there is no need to hold a resentencing hearing in this

case.

    Accordingly, it is ORDERED as follows:

    (1) No resentencing hearing will be set in this

case.

    (2)   Defendant     Kawasi    Wilson’s     previously      imposed

sentence of imprisonment of 188 months is reduced to

151 months.

    DONE, this the 13th day of August, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
